Citation Nr: 1103833	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.  
He is the recipient of the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in July 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO in his March 2009 
substantive appeal.  In May 2009, the Veteran indicated that he 
still desired such a hearing.  In August 2009, he was informed 
that his requested Board hearing was scheduled for September 
2009; however, he failed to report for such hearing.  Therefore, 
the Board considers the Veteran's request for a Board hearing 
withdrawn.  38 C.F.R. § 20.704(d), (e) (2010). 

The Board observes that a statement of the case was issued in 
March 2009.  In September 2009, additional evidence relevant to 
the Veteran's claim was received, which consisted of a July 2008 
VA treatment record.  A waiver of agency of original jurisdiction 
(AOJ) consideration accompanied this submission of such evidence.  
See 38 C.F.R. § 20.1304.  As such, the Board may consider such 
evidence without prejudice to the Veteran.  However, upon 
thorough review of the file, the Board finds the additional 
evidence to be duplicative to evidence already contained in the 
file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran has been assigned an initial 30 percent evaluation 
for his service-connected PTSD.  He contends that such disability 
is more severe than as reflected by the currently assigned 
rating.  Therefore, the Veteran claims that he is entitled to a 
higher initial rating for his PTSD.  

The Board notes that the Veteran has a current diagnosis of a 
nonservice-connected movement disorder.  Such disorder causes the 
Veteran to grimace, display choereform movements, and have speech 
problems.   

The Board first finds that a remand is necessary, in order to 
obtain outstanding VA treatment records relevant to the Veteran's 
claim.  In this regard, in a June 2009 statement, the Veteran's 
representative asserted that the March 2009 statement of the case 
was incomplete, as further information is available through the 
Veteran's treatment records.  The Board notes that the Veteran 
has received treatment at the John Cochran Division and the 
Jefferson Barracks Division of the VA Medical Center (VAMC) in 
St. Louis, Missouri.  As the last VA treatment records contained 
in the file are from January 2009, all treatment records 
pertaining to the Veteran from January 2009 to the present should 
be obtained from the St. Louis VAMC. 

The Board also finds that a remand is necessary in order to 
obtain outstanding records from the Social Security 
Administration (SSA).  The Veteran is in receipt of SSA benefits 
for his nonservice-connected movement disorder, as indicated in 
the June 2008 VA examination report.  However, these records are 
not contained in the file.  As the symptomatology of a movement 
disorder can be similar to that of PTSD, a remand is necessary in 
order to obtain any determination pertinent to the Veteran's 
nonservice-connected movement disorder, as well as any medical 
records relied upon concerning that claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual 
notice of the existence of records held by SSA which appear 
relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

The Board further finds that a remand is necessary in order to 
afford the Veteran a new VA examination, as the record indicates 
a possible worsening of the Veteran's service-connected PTSD 
symptomatology.  The Board notes that the Veteran was afforded a 
VA examination in June 2008.  In the associated report, the VA 
examiner noted that the Veteran presented signs and symptoms 
associated with PTSD.  Specifically, that the Veteran experiences 
intrusive thoughts, nightmares, and avoids thinking about his war 
experiences.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 51.  The American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, 47 (4th ed. 1994) (DSM-IV), stipulates that such a GAF 
score indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  However, subsequent 
VA treatment records indicate a lower GAF score.  Specifically, 
records from July 2008 and November 2008 assigned the Veteran a 
score of 35.  The DSM-IV stipulates that such a score indicates 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood.  As these VA treatment 
records indicate a possible worsening of the Veteran's 
symptomatology, a new VA examination is warranted in order to 
assess the current nature and severity the Veteran's service-
connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995). 
 
In addition, a VA examination is required in order to separate 
the manifestations of the Veteran's service-connected PTSD from 
those of his nonservice-connected movement disorder, to the 
extent possible.  The Board notes that the June 2008 VA examiner 
did make note of the Veteran's nonservice-connected movement 
disorder, stating that he was difficult to understand due to his 
spastic movements, unusual posturing, and facial expressions.  
The VA examiner also remarked about the difficulty he had in 
understanding the Veteran's speech.  However, the VA examiner did 
not differentiate between the symptomatology of the Veteran's 
PTSD and his movement disorder.  In addition, VA treatment 
records from February 2008, July 2008, November 2008, and January 
2009 note the Veteran's nonservice-connected movement disorder.  
These records also do not differentiate between the 
symptomatology of the Veteran's disorders.  However, the July 
2008 VA treatment record notes that the Veteran is markedly 
restricted in his capacity to function with both elements 
contributing.  

The Board notes the difficulty VA treatment providers have had in 
differentiating the symptomatology between the Veteran's service-
connected PTSD and his nonservice-connected movement disorder.  
In this regard, the July 2008 VA treatment record states that it 
would be academic to try to tease the two disorders apart.  
Nevertheless, a VA examination is required in order to attempt to 
separate the manifestations of the Veteran's service-connected 
PTSD from those attributed to his nonservice-connected movement 
disorder.  If such manifestations cannot be distinguished, VA 
must consider the symptoms of both disorders in the adjudication 
of the Veteran's claim.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

Additionally, when evidence of unemployability is submitted 
during the course of an appeal from an assigned disability 
rating, a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  Specifically, the June 2008 VA examiner noted that 
the Veteran stopped working in May 2006, and a July 2008 VA 
mental health treatment record noted that the Veteran would not 
be able to obtain or maintain gainful employment.  Accordingly, 
the issue of entitlement to a TDIU has been raised by the 
evidence of record in this case.  While the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
initial rating claim, further development is necessary for a fair 
adjudication of the TDIU aspect of such claim.  In this regard, 
upon remand, the AOJ should conduct all appropriate development, 
to include providing the Veteran with a Veterans Claims 
Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, 
obtaining an opinion as to the affect his service-connected PTSD 
has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish entitlement to a TDIU.

2.  Any determination pertinent to the 
Veteran's claim for SSA disability 
benefits, as well as any medical records 
relied upon concerning that claim, should 
be obtained from SSA and associated with 
the claims file.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Obtain copies of any VA treatment 
records from the St. Louis VAMC pertaining 
to the Veteran dated from January 2009 to 
present.  

If such records cannot be obtained after 
appropriate efforts have been made, issue 
a formal determination that such records 
do not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his service-
connected PTSD.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted.  
The examiner should identify the nature 
and severity of all current manifestations 
of the Veteran's service-connected PTSD, 
as well as consider the reasons for the 
disparity in GAF scores between the 
Veteran's June 2008 VA examination (51), 
and the July 2008 and November 2008 VA 
treatment records (35).   

The examiner should also specify which 
symptoms are manifestations of the 
Veteran's service-connected PTSD and which 
are attributable to his nonservice-
connected movement disorder.  If the 
symptoms cannot be separated, the examiner 
must so indicate. 

The examiner should further be requested 
to render an opinion as to whether the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected PTSD, 
taking into consideration his level of 
education, special training, and previous 
work experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities, unless the symptomatology of 
such impairment cannot be separated from 
the symptomatology of the Veteran's 
service-connected PTSD.

All opinions expressed should be 
accompanied by supporting rationale.   

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence, to include all evidence received 
since the issuance of the March 2009 
statement of the case.  Consideration must 
also be given as to a TDIU in accordance 
with Rice, supra.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

